DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on April 19, 2022.  Claim 2 was amended; and claim 16 was added.  Thus, claims 1-16 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Job (U.S. Patent Publication 2016/0116324 A1); in view of HC-SR04 Datasheet (Elec Freaks, Ultrasonic Ranging Module HC - SR04, datasheet. Retrieved by Archive.org on 9/16/2017 – Provided with the previous Office Action); and further in view of Tank Car (“Tank Car,” Wikipedia, Wikimedia Foundation. Retrieved by Archive.org on 12/10/2017 – Provided with the previous Office Action); and still further in view of Motomiya (U.S. Patent Publication 2016/0116324 A1).
Regarding claim 1, Job teaches a method for evaluating a filling state of a load bearing means (Job: Abstract. [“A mobile ultrasonic fuel detection system includes an ultrasonic sensor and a control unit.”]; FIG. 1, ¶13 [“Sensing a liquid level contained in a tank may be performed utilizing sonic measurement techniques.”]) by means of
a monitoring system comprising a sensing module; said load bearing means adapted for being carried by a transport unit; said load bearing means comprising a loading space; said sensing module situated in proximity to said load bearing means and outside of said loading space; said sensing module comprising an emitter, a receiver, an evaluator and a memory comprising calibration data (Job: FIG. 1, ¶24-25 [“…an ultrasonic fuel level monitoring system 100 is shown for sensing the liquid level in a tank 102 {Equivalent to the load bearing means recited in the claim(s)}. The system 100 includes an ultrasonic sensor 104 that is externally mounted to the tank: 102. The tank 102 may be mounted to a vehicle, such as a fuel truck…The system 100 includes a control unit 106 that is in electrical communication with the ultrasonic sensor 104 through an electrical cable 108…The ultrasonic sensor 104 transmits ultrasonic signals through the tank wall and listens for return echoes from the liquid surface (not shown) in the tank 102…The control unit 106 may include a processor performing the required computations. The control unit 106 may further include a memory…”]); said sensing module configured for carrying out the steps of:
generating an emitted sound wave by means of said emitter (Job: FIG. 2, ¶26 [“…an emitter 206 to emit an ultrasonic beam…”]);
converting a reflected sound wave in a reflected signal by means of said receiver (Job: FIG. 2, ¶17 [“An ultrasonic transducer system to measure a liquid level in a tank is provided. The ultrasonic transducer system may be mounted to a mobile tank. The system may comprise an ultrasonic sensor including an emitter to generate an ultrasonic beam to pass through a tank wall and to receive an echo of the ultrasonic beam off a liquid surface, and a transducer driver in electrical communication with the emitter…”]; ¶33 [“…A ping may be generated by a microcontroller command from the control unit 106. A pulse train of pulses is then switched into the piezo to generate the transmitted ultrasonic packet.  As the piezo begins to oscillate, it transmits the ultrasonic ping packet into the acoustic lens. From the acoustic lens, the ultrasonic wave packet transits a region of acoustic coupling agent, such as a water-based gel, a silicon rubber, or some other form of acoustically transparent medium. The ultrasonic wave packet then transits the tank wall and enters the liquid of the product in the tank 102. The ultrasonic packet has a wave front shaped by acoustic lens, the tank wall, and the differences in the velocity of sound of the media through which the pulse is traveling. The wave front is reflected back off the underside of the liquid surface, returning an echo to the ultrasonic sensor 104…”]); and
evaluating said filling state indicative of the loading space being filled or not by means of said evaluator based on at least said calibration data and said reflected signal (Job: FIG. 2, ¶17, ¶33 {See above.});
and whereby said load bearing means is a cargo vessel for holding cargo (Job: FIG. 1, ¶13 {See above.}).
Regarding and a memory comprising calibration data, Job discloses “Once the physical installation of the system is completed and secured into place, the final setup calibration can be performed” (Job: ¶62.).  While not explicitly discussing a memory comprising calibration data, it would have been obvious to one of ordinary skill in the art at the time of the invention, that a calibration requires calibration data stored in a memory in order to calibrate that data, with the benefit of calibrating the system to a known and desirable baseline.
However, Job is silent as to explicitly reciting wherein a spacing (S) between said emitter and said receiver does not exceed 200 mm, wherein a length (M) of said load bearing means, is not smaller than 4 m, and wherein said evaluator is further configured for extracting a resonant frequency of the reflected sound wave; wherein evaluating the filling state is based on at least comparing said resonant frequency to at least said calibration data.
HC-SR04 Datasheet is directed to a commercially-available Ultrasonic Ranging Module with dimensions of 45*20*15mm.  The spacing of the emitter and receiver, as shown in the photograph of the module resides within these dimensions and, therefore do not exceed 200 mm (i.e., less than 45 mm).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an ultrasonic module such as taught by HC-SR04 Datasheet in to provide the ultrasonic measurement capabilities the system of Job, with the benefit of providing an inexpensive and commercially-available ultrasonic module with a range of 2cm to 4m useful in a tanker car application (see tank height and width dimension below, that is within this range).  This method for improving Job was within the ordinary ability of one of ordinary skill in the art based on the teachings of HC-SR04 Datasheet.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet to obtain the invention as specified in claim 1.
However, Job, in view of HC-SR04 Datasheet, is silent as to explicitly reciting wherein a length (M) of said load bearing means, is not smaller than 4 m, and wherein said evaluator is further configured for extracting a resonant frequency of the reflected sound wave; wherein evaluating the filling state is based on at least comparing said resonant frequency to at least said calibration data.
Tank Car describes a standard tank container as 20 feet (6.10 m) long, 8 feet (2.44 m) high and 8 feet (2.44 m) high (page 2 at “Tank containers”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize tanks of the dimensions taught by Tank Car, into the system of Job, as modified by HC-SR04 Datasheet, with the benefit of using a standard size meant to fit a rail wagon or truck bed.  This method for improving Job, as modified by HC-SR04 Datasheet, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tank Car.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car to obtain the invention as specified in claim 1.
However, Job, in view of HC-SR04 Datasheet and Tank Car, is silent as to explicitly reciting wherein said evaluator is further configured for extracting a resonant frequency of the reflected sound wave, and wherein evaluating the filling state is based on at least comparing said resonant frequency to at least said calibration data. 
Motomiya, in an analogous art, discloses a liquid measuring apparatus (Motomiya: Abstract.).  Therein, Motomiya discloses extracting a resonant frequency of a reflected sound wave (Motomiya: FIG. 1; ¶28-29 [“…arithmetic operation unit 5 includes a signal detecting means 5a that is enabled to receive the electrical signals that represent the standing waves converted by the microphone 4…arithmetic operation unit 5 further includes a resonant frequency calculating algorithm 5b that is enabled to convert the received electrical signals into the corresponding frequency data for the standing waves and to detect the resonant frequency that corresponds to the frequency at which the standing wave may be created.”]).  Motomiya additionally discloses, evaluating the filling state is based on at least comparing said resonant frequency to at least said calibration data (Motomiya: FIGS. 1-2; ¶30 [“…The arithmetic operation unit 5 further includes a liquid availability computing algorithm 5c that is enabled to compute the amount of the raw liquid (eluant) 7 that remains to be available in the liquid container by using the resonant frequency as detected by the resonant frequency calculating algorithm 5b.”]; ¶35-40 [“The resonant frequency of the standing wave can be expressed in terms of the following equation (Equation 1 )…” {Including Equation 1.}; FIGS. 1-2; ¶47-51 [“…represents the results that have been obtained by using the liquid measuring apparatus 1 of the present invention to measure the resonant frequency f2 of the standing wave for the respective amounts of water and methanol that remain to be available in the liquid container 6 having the capacity of one (L)…it is assumed that the lower limit of the amount of the liquid that remains to be available is defined as zero (mL), which means that this corresponds to "the empty state" as defined above. It is for the convenience of the description that this empty state is indicated as zero (mL)…liquid measuring apparatus 1 of the present invention having the construction described above can be used in the different analytical applications, and allows the amount of the liquid such as an aqueous solution or the like that remains to be available to be measured by utilizing the standing waves that occur with the appropriate resonant frequencies.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of extracting a resonant frequency of a reflected sound wave, and then using a liquid availability computing algorithm to compute an amount of liquid that remains in a container using the resonant frequency for evaluating a filling state of the container based on at least comparing said resonant frequency to data, taught by Motomiya, into Job, as modified by HC-SR04 Datasheet and Tank Car, with the motivation and expected benefit of determining a filling state of a cargo vessel or potentially resulting in an approximation of the actual filling level.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Motomiya.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car and Motomiya to obtain the invention as specified in claim 1.
Regarding claims 13-15, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 3, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses calibration data comprising at least one measurement relating to reflection data of said loading space (Job: FIG. 1, ¶17, ¶33 [“The wave front is reflected back off the underside of the liquid surface, returning an echo to the ultrasonic sensor 104 creating a time of flight (TOP) for the ultrasonic packet to travel in both directions…”]).  

Regarding claim 4, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the sensing module is mounted on said load bearing means outside of said loading space; wherein said loading bearing means comprises said sensing module and belongs to a transport unit being a cargo wagon (FIG. 1, ¶24-25 {See above.}).  

Regarding claim 5, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the sensing module is mounted on said load bearing means outside of said loading space; wherein said load bearing means is a container or tank container, that comprises said sensing module (FIG. 1, ¶24-25 {See above.}).  

Regarding claim 6, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the sensing module is mounted on said load bearing means outside of said loading space; wherein said load bearing means is a container or tank container, that comprises said sensing module (FIG. 1, ¶24-26 {See above.} {In FIG. 1, a truck chassis is illustrated and the control unit 106 is shown mounted to the truck bed.}).  

Regarding claim 10, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the sensing module is a wireless sensing module (Job: FIG. 2, ¶27 [“…control unit 106 is in electrical communication with the ultrasonic sensor 104 and may, in one embodiment, comprise a low-power microprocessor or microcontroller 212. The microcontroller 212 may be in electrical communication with a wireless interface or radio 214…”]); wherein said sensing module comprises a battery or equivalent power source (Job: FIG. 2, ¶27 [“…a battery power supply…”]); wherein said sensing module comprises a sensing-module-related wireless interface for transmitting notifications (Job: FIG. 2, ¶27 [“…microcontroller 212 may be in electrical communication with a wireless interface or radio 214, an antenna 216…”]); and wherein the method comprises the additional step of transmitting a notification comprising said filling state via said sensing-module-related wireless interface  (Job: FIG. 3, ¶31 [“…is transmitted by radio from the control unit 106 via a data link 306…”]).  

Regarding claim 11, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses the monitoring system further comprises a monitoring module; wherein said monitoring module comprises first connection means for receiving said notification from said sensing module transmitted via said wireless interface; and wherein said monitoring module comprises a second connection means; and wherein said method comprises the additional step of transmitting said filling state to a remote server via said first and second connection means (Job: FIGS. 1-3, ¶24-25, ¶27, ¶31{See above.}). 

Regarding claim 12, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job discloses a temperature measurement means (Job: FIG. 2, ¶26 [“…and a temperature sensor 208…”]).  Tank Car discloses the sensing module comprises a length (L) and a height (H) (Tank Car: FIGS. 4-5,).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize tanks of the dimensions taught by Tank Car, into the system of Job, as modified by HC-SR04 Datasheet, with the benefit of using a standard size meant to fit a rail wagon or truck bed.  This method for improving Job, as modified by HC-SR04 Datasheet, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Tank Car.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car to obtain the invention as specified in claim 12.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya; and still further in view of May (U.S. Patent Publication 2016/0153847 A1).
Regarding claim 7, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job additionally discloses converting an emitted sound wave received from said emitter and said reflected signal received from said receiver by means of said comparator for evaluating said filling state based on comparing said signals (Job: FIGS. 1-3, ¶13, ¶24-25, ¶27, ¶31{See above.}).  However, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, is silent as to explicitly reciting a comparator for generating a comparison signal. 
May, in an analogous art, discloses a measurement system includes a sound wave generator which is adapted to generate a solid borne sound wave signal within an object (May: Abstract.).  Therein, May discloses comparator for generating a comparison signal (Motomiya: FIG. 1; ¶69 [“…signal 71 generated by the solid borne sound wave generator 10 which is inserted into the test object 11 by the actuator, and the signal 15 detected by the signal receiver device 12, are fed into a signal phase delay comparator 13.”]).  May additionally discloses an evaluation unit 14 for performing an evaluation based on at least comparing a frequency signal and said comparison signal (May: ¶12 [“Thus an additional signal which is provided to the comparator unit can be used when comparing the phases of the generated and received sound wave signals which may also provide an enhanced and reliable determination of the mechanical forces by the evaluation unit.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a comparator for generating a comparison signal, and performing an evaluation based on at least comparing a frequency signal and said comparison signal, taught by May, into Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, with the motivation and expected benefit of determining the filling state of a cargo vessel or potentially resulting in an approximation of the actual filling level.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of May.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car and Motomiya and May to obtain the invention as specified in claim 7.

Regarding claim 16, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  May discloses a measurement system includes a sound wave generator which is adapted to generate a solid borne sound wave signal within an object (May: Abstract.).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing generating a solid borne sound wave, taught by May, into Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, with the motivation and expected benefit of generating a sound wave capable of travelling through the surface of the load bearing means.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of May.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car and Motomiya and May to obtain the invention as specified in claim 16.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya; and still further in view of Horsky (U.S. Patent Publication 2011/0261652 A1).
Regarding claim 8, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  Job additionally discloses converting an emitted sound wave received from said emitter and said reflected signal received from said receiver by means of said comparator for evaluating said filling state based on comparing said signals (Job: FIGS. 1-3, ¶13, ¶24-25, ¶27, ¶31{See above.}).  However, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, is silent as to explicitly reciting a frequency-related indicator, and where the frequency-related indicator is a value. 
Horsky, in an analogous art, discloses an acoustic distance measurement system (Horsky: Abstract.).  Therein, Horsky discloses a frequency-related indicator associated with at least one frequency band from a reflected signal, and where the frequency-related indicator is a value (Horsky: FIG. 1; ¶22 [“…The system 100 is used to measure the distances by acoustic signal reflection…frequency determination circuit 106 can be included in a receiver of the acoustic measurement system, and can determine the resonant frequency of the transducer by any of a variety of methods. In one embodiment the frequency determination circuit compares a present measurement frequency fM 112 with the resonant signal produced by the transducer. Once the frequency determination circuit has determined the present resonant frequency of the transducer, it indicates the resonant frequency fR 114 to the driver circuit. The driver circuit can then tune the measurement frequency used to conduct measurement operations appropriately such that it is within a desired bandwidth of the present resonant frequency.”] {Thus representing a value as recited in the claim.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a frequency-related indicator associated with at least one frequency band from a reflected signal, and where the frequency-related indicator is a value, taught by Horsky, into Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, with the motivation and expected benefit of determining the filling state of a cargo vessel or potentially resulting in an approximation of the actual filling level.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Horsky.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car and Motomiya and Horsky to obtain the invention as specified in claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya; and still further in view of Gerding (U.S. Patent Publication 2013/0276529 A1).
Regarding claim 9, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, teach all the limitations of the parent claim 1 as shown above.  However, Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, is silent as to explicitly reciting at least one parameter relating to the application of a machine learning model to said calibration data; wherein said evaluator is further configured for updating said at least one parameter for training said machine learning model; wherein said evaluator is further configured for evaluating said filling state based on said at least one parameter relating to said machine learning.
Gerding, in an analogous art, discloses a method for determining the fill level of a medium (Gerding: Abstract.).  Therein, Gerding discloses “For accurate evaluation or setting of the transmitting and receiving parameters, for example, a neural network is accessed in one design. In order to obtain information, numerical classifiers (e.g., minimum-distance classifier, Bayes classifier, maximum likelihood classifier, nearest neighbor classifier, etc.) or fuzzy classifiers can be used for classification or identification in addition to neural networks. In this respect, previously known parameters, etc. can be used or a learning process is performed for evaluation, further processing or filtering, which leads to independent optimization of the evaluation and/or filtering.” (Gerding: FIGS. 1-4; ¶27; Abstract.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the signal processing described in Gerding, into Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, with the motivation and expected benefit of system of determining the fill level of a medium that allows a general and flexible handling of interfering signals in the received signals.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car and Motomiya, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gerding.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car and Motomiya and Gerding to obtain the invention as specified in claim 9.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of dependent claim 2, is that, in combination with the other claim elements, the evaluator is further configured for extracting a frequency spectrum of the reflected sound wave and wherein evaluating the filling state is based on at least comparing said frequency spectrum to the calibration data.  Therefore, dependent claim 2 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments filed on April 19, 2022 have been fully considered but are not persuasive.  
Applicant’s argue (Remarks pg. 9) “The present invention provides for a method and system that allows for determination of filling state of a vessel in general, for both liquids and solids, without requiring previous knowledge of the contents. Job is only suitable for determining a liquid level for liquids, and only possible with known liquids for that matter as it requires knowledge of the speed of sound in said liquid, while with generic contents, such as solids, the filling level is impossible to determine via time-of-flight measurements per Job.”  Applicant’s arguments are not well taken.
The claims in this application are given their broadest reasonable interpretation.  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  See MPEP 2111.01(I) “Plain Meaning.”  Claim 1 is drawn to a “Method for evaluating a filling state of a load bearing means.” Similarly, independent claims 13-15, are drawn to a “Monitoring system for evaluating a filling state of a load bearing means,” “Transport unit, said transport unit being a cargo wagon, comprising a monitoring system for evaluating a filling state of a load bearing means,” and “Kit for evaluating a filling state of a load bearing means.”  The instant specification on pg. 4, ln 8-14 recites “this document does not in any way means to restrict the load bearing means to nautical transport, and is meant as a generic term for a holder or container (although this term will be reserved for more specific forms of a vessel in this document) for holding objects, whereby said objects may be of any state of matter (solid, liquid, gas and/or plasma) and any size or shape (granular or particulate material, liquids, gas, block materials, consumer goods, industrial tools.”  Thus, as disclosed by Applicant’s specification, and as taught by the cited prior art, the claimed method as recited in the presently pending claims is suitable for determining a liquid level for liquids.

Applicant’s argue (Remarks pp. 9-10) “Job operates with ultrasonic waves, and uses time-of-flight to determine a distance to a liquid level in a tank container, with the emitter in the tank. Motomiya employs sound waves from an emitter inside of an eluent container, to determine a liquid level in an eluent container in liquid chromatography, which is a very small-scale liquid container. The sheer scale difference alone points towards such a discrepancy in the two technical fields, that it is inconceivable that the skilled person in the field of the present invention, would turn to techniques applied for processing signals from miniature sensors used in liquid chromatography in order to assess the filling state of a tank container.”  The Examiner respectfully disagrees.  
Motomiya discloses a liquid measuring apparatus which includes an arithmetic operation unit having a resonant frequency calculating algorithm that is enabled to convert received electrical signals into corresponding frequency data for standing waves and to detect a resonant frequency that corresponds to a frequency at which a standing wave may be created.  The disclosed algorithm (Motomiya: ¶35-40, Equation 1.) is suitable for any size container, such as load bearing means recited in the claim(s).  Using the determined resonant frequency, the filling state of the container can be determined.  (Motomiya: FIGS. 1-2; ¶28-30, ¶35-40, ¶47-51]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of extracting a resonant frequency of a reflected sound wave, and then using a liquid availability computing algorithm to compute an amount of liquid that remains in a container using the resonant frequency for evaluating a filling state of the container based on at least comparing said resonant frequency to data, taught by Motomiya, into Job, as modified by HC-SR04 Datasheet and Tank Car, with the motivation and expected benefit of determining a filling state of a cargo vessel or potentially resulting in an approximation of the actual filling level.  This method for improving Job, as modified by HC-SR04 Datasheet and Tank Car, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Motomiya.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Job and HC-SR04 Datasheet and Tank Car and Motomiya to obtain the invention as specified in claim 1.
Regarding claims 13-15, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Therefore, the rejection of claim 1, as well as claims 13-15, and dependent claims 3-6, and 10-12, as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya, is maintained.
The rejection of dependent claim 7, as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya and May, as set forth above, is maintained.
The rejection of dependent claim 8, as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya and Horsky, as set forth above, is maintained.
The rejection of dependent claim 9, as being unpatentable over Job, in view of HC-SR04 Datasheet and Tank Car and Motomiya and Gerding, as set forth above, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864